DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a method of neurostimulation, classified in A61N 1/36025.
II. Claims 9-14, drawn to an electrode cap, classified in A61N 1/0526.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the product can be used as a diagnostic tool (e.g. EEG), it could stimulate regions other than the DLPFC and RIFG, and it could be used as machine brain interface, while the method can be practiced without a wearable cap (e.g. with implants or with separate electrodes attached to the head).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the claimed inventions ..
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Devorah Livneh on 7/12/2021 an election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-14 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 4-5 are objected to because of the following informalities:  1) In Claim 4, “between 5” should change to “from 5”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
1) MPEP 2163.I.A: “[I]ssues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.” Claim 6 recites “performing EEG measurements of NIRS measurements”. A person having ordinary skill in the art would not have reasonably concluded from the original disclosure that Applicant was in possession of (had practiced) a method of performing EEG measurements of NIRS measurements. The two types of measurements are recited in the alternative throughout the original specification (e.g. page 39, line 26). No method of performing EEG measurement of NIRS measurement is disclosed or explained with sufficient particularity (e.g. algorithms involved), as no such method exists. Therefore, Claim 6 fails the written description requirement. Claim 7 does not cure this deficiency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

MPEP 2173.02.I: “The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination.

1) Regarding Claim 1, the terms “adjacent” are relative and subjective. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be apprised with reasonable certainty of the scope of the invention. 
2) Regarding Claim 3, “the cognitive disorder” lacks antecedent basis.
3) Regarding Claims 4-5, it is not clear whether the passive “is provided” refers to a step, an intended use or an otherwise optional limitation. An undisputable method claim has clauses that are designated by a present participle and separated with a comma (or a semicolon that includes a comma). See Credle v. Bond, 25 F.3d 1566, 1572 (Fed. Cir. 1994). Also see Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986), requiring active positive steps for a method to be definite.
4) Regarding Claim 7, “the cognitive task” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim interpretation notes:
a) The body of the claim does not require this method is applied to a patient with a cognitive disorder, thus the preamble is merely an intended field of use or intended result. If the body of the claim is met, any intended results should also be met or the claims are incomplete for failing to recite aspects that are essential to the claimed invention.
b) The stimulation need not be with the current moving from the first electrode to the second electrode and need not be simultaneous. The stimulation can be, for example, between two other electrodes that are between the first and second electrodes, and they can also be from each of the two electrodes at different times.
c) As noted above, “adjacent” is relevant and could read on anything from implants to remote stimulation with electrodes not attached to a head, to any electrode in a cap.
While the prior art is narrower than the broadest reasonable interpretation, it is advisable that Applicant takes these into consideration as broader art may be applicable in future rejections.  

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,974,365 by Best, as evidenced by NPL by Breitling, 2016 and NPL by Elmasry, 2015.

	Regarding Claim 1, Best discloses a method for treating cognitive disorders (4:10-22: a variety of conditions, including Alzheimer’s) comprising: 
	placing a first stimulation electrode adjacent to a left dorsolateral prefrontal cortex brain region of a user (10:50-55: F3-F8 electrode montage, wherein as is well known in the art and evidenced by Elmasry, Table 1, page 267: F3 corresponds to left DLPFC stimulation); 
	placing a second stimulation electrode adjacent to a right inferior frontal gyrus of the user (10:50-55: F3-F8 electrode montage, wherein as is well known in the art and evidenced by Breitling, 2016, page 4, col. 1, par. 1: F8 corresponds to right IFG stimulation); 
	providing an electrical stimulation signal between the first stimulation electrode and the second stimulation electrode (10-50-55: F3 is the anode and F8 is the cathode), 
	wherein the electrical stimulation signal is comprised of a plurality of frequencies (10:50-55: tRNS, ie. random noise stimulation which comprises random frequencies).  
	Regarding Claim 2, Best discloses the method of claim 1, wherein the electrical stimulation signal is a random noise stimulation signal (10: 50-55: tRNS).  
	Regarding Claim 3, Best discloses the method of claim 1, wherein the cognitive disorder is ADHD (note that this limitation only limits the intended result of the preamble and is not a step, while as noted in Claim 1 all the step of the body of Claim 1 are met. Thus, the intended results should also be met, or the claim is incomplete for failing to recite an essential aspect of the claimed invention).  
	Regarding Claim 4, Best discloses the method of claims 3, wherein the stimulation signal is provided for a duration ranging between 5 minutes to 40 minutes (10:50-55: 20 mins).
	Regarding Claim 5, Best discloses the method of claim 4, wherein the stimulation signal is provided for a duration of 20 minutes (10:50-55: 20 mins).  
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 are rejected under 35 U.S.C. 103 as being unpatentable over Best, as applied to Claim 3, and in view of Elmasry.

	Regarding Claim 8, Best discloses the method of claim 3, yet does not explicitly disclose providing a cognitive task to the user during the stimulation. First, the examiner takes official notice that it is well known for a physician and a patient to verbally interact during conducting a therapy (e.g. instructions, reassurance, making sure the patient is ok, doesn’t feel any disomfort and/or is complying, or telling them how much time is left), and that would read on the “providing a cognitive task”). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide instructions and/or reassurance to the patient while conducting the stimulation, as is well known in the art, to ensure that the therapy is provided as designed without artifacts, and to make sure that the patient is complying, feels comfortable during the therapy, and is in good condition (so as to interrupt if something goes wrong). Furthermore, it is also well known in the art to provide tasks that access cognitive changes during neurostimulation, and examples are offered in Elmasry (e.g. Table 1, page 269: tRNS electrostimulation during Cognitive training). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate cognitive training during the RNS stimulation of a method according to the teachings of Best, in order to assess cognitive function, as is well known in the art and taught by Elmasry, and in order to assess the effect of each of the steps of the method separately on the cognitive state of the patient.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANOLIS Y PAHAKIS whose telephone number is (571)272-7179.  The examiner can normally be reached on M-F 9-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                                        
MANOLIS PAHAKIS /M.P./
Examiner
Art Unit 3792